The petition for a writ of certiorari to the Circuit Court of Appeals for the Second Circuit is granted, limited to the question *824whether the petitioner is entitled to any deduction for obsolescence of its tangible property in the taxable years 1918 and 1919 under § 234 (a) (7) of the Revenue Act of 1918.
Messrs. Arthur B. Hyman and Karl D. Loos for petitioner. Solicitor General Thacher, Assistant Attorney General Youngquist and Messrs. Claude R. Branch, J. Louis Monarch, and Norman D. Keller for respondent.